Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10-12 and 14-16 of copending Application No. 17/702,433 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the claims of this application and the claims of copending Application No. 17/702,433 is that Applicant has added the following limitations of “wherein the GDR flag is included in a sequence parameter set in the bitstream; wherein the GDR flag is configured to be set to a second value when the GDR picture is not enabled in the CVS; wherein the second value of the GDR flag is zero (0)”
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to add some limitations because one of ordinary skill in the art would have realized that adding some limitations in the claims is an obvious expedient since the remaining elements perform the same functions as before. In re Karlson, 136 USPQ 184 (CCPA 1963).   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2014/0092963) cited in IDS.
As per claim 1, Wang discloses a method implemented by a decoder, the method comprising: receiving, by a receiver of the decoder (fig. 3, Entropy Decoding Unit 70 of Video Decoder 30), a bitstream  comprising a coded video sequence (CVS) (encoded video bitstream as shown in fig. 3 or coded video sequence as taught in paragraphs 0037-0038 and 0051-0052) and a gradual decoding refresh (GDR) flag corresponding to the coded video sequence (CVS) (paragraph 0033, a flag is signaled, e.g., in the sequence parameter set, to indicate whether GDR is enabled. Alternatively, the flag may be signaled in other places, e.g., the video parameter set or the picture parameter set. The flag may be signaled by a video encoder in an encoded video bitstream. In turn, a decoder may receive such a flag in an encoded video bitstream, and use the flag to support GDR functions); determining, by a processor of the decoder, whether a GDR picture is enabled for the CVS based on a value of the GDR flag (paragraphs 0038, 0045, 0052 and 0137); and decoding, by the decoder, the CVS based on the GDR flag (see fig. 3 and paragraph 0149).
As per claim 2, Wang discloses the method of claim 1, wherein the GDR flag is included in a sequence parameter set in the bitstream (paragraph 0033).
As per claim 3, Wang discloses the method of claim 1, wherein the GDR flag is designated as gdr_enabled_flag (paragraph 0052).
As per claim 4, Wang discloses the method of claim 1, wherein the value of the GDR flag is one (1) when the GDR picture is enabled in the CVS (paragraph 0052).
As per claim 5, Wang discloses the method of claim 1, wherein the GDR flag is configured to be set to a second value when the GDR picture is not enabled in the CVS (paragraph 0052).
As per claim 6, Wang discloses the method of claim 5, wherein the second value of the GDR flag is zero (0) (paragraph 0052).
As per claim 7, Wang discloses a method of encoding a video bitstream implemented by a video encoder (fig. 2), the method comprising: encoding, by a video encoder, a gradual decoder refresh (GDR) picture in a coded video sequence (CVS) of the video bitstream (paragraphs 0075-0076); setting, by the video encoder, a GDR flag to a first value to indicate that the GDR picture is present in the CVS of the video bitstream (paragraphs 0033, 0038, 0045, 0052 and 0137); and storing, by the video encoder, the video bitstream for transmission toward a video decoder (fig. 1; paragraph 0081).
As per claims 8-12, arguments analogous to those applied for claims 2-6 are applicable for claims 8-12.
As per claims 13-18, arguments analogous to those applied for claims 1-6 are applicable for claims 13-18.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 20080205511; US 20120185570)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945. The examiner can normally be reached M-F 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/Primary Examiner, Art Unit 2482